     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.222 Page 1 of 19



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                            UNITED STATES DISTRICT COURT
11                          SOUTHERN DISTRICT OF CALIFORNIA
12
13     MICHAEL D. BRUMBACH, on                             Case No.: 20-cv-2231-WQH-KSC
       behalf of himself and all others
14
       similarly situated,                                 ORDER
15                                        Plaintiff,
16     v.
17
       HYATT CORPORATION, a
18     Delaware corporation doing
       business as Manchester Grand
19
       Hyatt San Diego; and DOES 1-
20     100, inclusive,
21                                   Defendants.
22    HAYES, Judge:
23          The matter before the Court is the Motion to Remand to State Court filed by Plaintiff
24    Michael D. Brumbach. (ECF No. 7).
25    I.    BACKGROUND
26          On October 9, 2020, Plaintiff Michael D. Brumbach filed a Class Action Complaint
27    against Defendants Hyatt Corporation d/b/a Manchester Grand Hyatt San Diego (“Hyatt”)
28    and Does 1 through 100 in the Superior Court for the State of California, County of San

                                                       1
                                                                               20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.223 Page 2 of 19



 1    Diego. (Ex. A to Notice of Removal, ECF No. 1-2 at 6). In the Complaint, Brumbach
 2    alleges that Defendants violated California’s wage and hour laws with respect to hourly,
 3    non-exempt employees at the Manchester Grand Hyatt San Diego (“Manchester Grand”).
 4    Brumbach alleges that Defendants failed to pay wages because of illegal time rounding,
 5    failed to provide legally requisite meal and rest periods, failed to timely provide accurate
 6    itemized wage statements, and failed to timely pay wages due to terminated employees.
 7          Brumbach seeks to represent the following classes:
 8          All California citizens employed by Defendants as hourly-paid, non-exempt
            employees during the appropriate time period at Defendants’ Manchester
 9
            Grand Hyatt San Diego only, to whom Defendants applied a time rounding
10          policy and practice as specifically described herein (hereinafter, the
            “Rounding Class”);
11
12          All California citizens employed by Defendants as hourly-paid, non-exempt
            employees who worked as bartenders, barbacks, waiters, cocktail servers,
13
            server assistants, food runners, bouncers, and any of Defendants’ job positions
14          with substantially similar titles and/or duties as these during the appropriate
            time period at Defendants’ Manchester Grand Hyatt San Diego
15
            restaurants/cocktail lounges (including but not limited to Top of the Hyatt,
16          GrandEats, Sally’s Fish House & Bar, Brew30 California Taps, The Landing,
            Seaview, and Pool Bar & Grill) only, who were subjected to Defendants’
17
            policies and practices regarding meal periods as specifically described herein
18          (hereinafter, the “Meal Period Class”);
19
            All California citizens employed by Defendants as hourly-paid, non-exempt
20
            employees who worked as bartenders, barbacks, waiters, cocktail servers,
21          server assistants, food runners, bouncers, and any of Defendants’ job positions
            with substantially similar titles and/or duties as these during the appropriate
22
            time period at Defendants’ Manchester Grand Hyatt San Diego
23          restaurants/cocktail lounges (including but not limited to Top of the Hyatt,
            GrandEats, Sally’s Fish House & Bar, Brew30 California Taps, The Landing,
24
            Seaview, and Pool Bar & Grill) only, who were subjected to Defendants’
25          policies and practices regarding paid rest periods as specifically described
            herein (hereinafter, the “Rest Period Class”);
26
27
            All California citizens employed by Defendants as hourly-paid, non-exempt
28          employees during the appropriate time period at Defendants’ Manchester

                                                   2
                                                                                20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.224 Page 3 of 19



 1           Grand Hyatt San Diego only, who were subjected to Defendants’ policies and
             practices regarding itemized wage statements as specifically described herein
 2
             (hereinafter, the “Wage Statement Class”);
 3
 4           All formerly-employed California citizens employed by Defendants as
             hourly-paid, non-exempt employees during the appropriate time period at
 5
             Defendants’ Manchester Grand Hyatt San Diego only, who were subjected to
 6           Defendants’ policies and practices regarding Labor Code § 203 and the
             payment of final wages as specifically described herein (hereinafter, the “LC
 7
             203 Class”); and
 8
 9           All California citizens employed by Defendants as hourly-paid, non-exempt
             employees during the appropriate time period at Defendants’ Manchester
10
             Grand Hyatt San Diego only, regarding whom Defendants have engaged in
11           unlawful, unfair and/or fraudulent business acts or practices prohibited by
             B&PC § 17200, et seq. as specifically described herein (hereinafter, the
12
             “17200 Class”).
13
14    (Id. ¶ 25).
15           The following claims are alleged against Defendants: 1) failure to pay all wages due
16    to illegal rounding on behalf of the Rounding Class; 2) failure to provide all meal periods
17    on behalf of the Meal Period Class; 3) failure to authorize and permit all paid rest periods
18    on behalf of the Rest Period Class; 4) failure to timely furnish accurate itemized wage
19    statements on behalf of the Wage Statement Class; 5) violations of section 203 of the
20    California Labor Code on behalf of the LC 203 Class; 6) penalties pursuant to section 2699
21    of the California Labor Code on behalf of “Aggrieved Employees” (id. at 27); and 7) unfair
22    business practices on behalf of the 17200 Class. Brumbach and the classes seek recovery
23    of unpaid wages, liquidated damages, statutory penalties, an accounting, restitution,
24    declaratory relief, injunctive relief, and attorneys’ fees and costs.
25           On November 16, 2020, Defendant Hyatt removed the action to this Court pursuant
26    to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). (ECF No. 1). In
27    the Notice of Removal, Hyatt alleges that there are at least 100 members of the class, that
28    the parties are minimally diverse, and that the amount in controversy exceeds $5,000,000.

                                                     3
                                                                                20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.225 Page 4 of 19



 1    Hyatt alleges that the “relevant time period” for calculating the amount in controversy is
 2    “October 9, 2016 until the present.” (Id. ¶ 14 (emphasis omitted)).
 3           Hyatt attaches to the Notice of Removal the Declaration of Daniel Strittmatter,
 4    “Analyst – HRIT Reporting & Analytics for Defendant Hyatt . . . .” (Strittmatter Decl.,
 5    ECF No. 1-4 ¶ 2). Strittmatter states that in his position he has “access to Human Resources
 6    information and payroll records of current and former employees . . . .” (Id. ¶ 3). Strittmatter
 7    states that he “reviewed relevant portions” of “payroll records of current and former
 8    employees of [Hyatt]” and “employment and compensation information for other current
 9    and former employees of [Hyatt], which are kept in the ordinary course of business, under
10    the direction and control of [Hyatt]’s executives.” (Id.). Strittmatter states that based on his
11    review of company records during the relevant time period,
12           [Hyatt] employed approximately 1,372 total current and former non-exempt,
             hourly employees at the Manchester Grand Hyatt San Diego hotel, who
13
             worked a total of approximately 181,158 workweeks. The average hourly rate
14           of pay for these individuals is approximately $18.40 per hour during the
             proposed class period.
15
16    (Id. ¶ 6). Strittmatter states:
17           [O]f the 1,372 total current and former non-exempt, hourly employees,
             approximately 653 individuals worked [ ] “as bartenders, barbacks, waiters,
18
             cocktail servers, server assistants, food runners, bouncers, and any of
19           Defendants’ job[s] with substantially similar titles and/or duties,” as defined
             in Plaintiff’s proposed subclasses for the Meal Period Class and Rest Period
20
             Class, for a total of approximately 91,788 workweeks. The average hourly
21           rate of pay for these 653 individuals is approximately $16.36 per hour during
             the proposed class period.
22
23    (Id. ¶ 7). Strittmatter states:
24           From October 9, 2017 to the present, there were a total of approximately 825
             non-exempt hourly employees at the Manchester Grand Hyatt San Diego
25
             Hotel who were terminated from employment with [Hyatt]. The average rate
26           of pay for these individuals is approximately $17.52 per hour.
27
28

                                                     4
                                                                                   20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.226 Page 5 of 19



 1    (Id. ¶ 8). Strittmatter states that there are twenty-six pay periods per year, and “[f]rom
 2    October 9, 2019 to the present, there were approximately 22,570 pay periods worked by
 3    the alleged class members at the Manchester Grand Hyatt San Diego hotel.” (Id. ¶ 10).
 4          In the Notice of Removal, Hyatt alleges that the amount in controversy is
 5    $8,156,325.67, exclusive of penalties under the California Labor Code Private Attorneys
 6    General Act of 2004, liquidated damages on the unpaid wages claim, and attorneys’ fees
 7    and costs. Hyatt calculates the amount in controversy based on the following assumptions:
 8    1) each of the 1,372 employees making an average of $18.40 per hour incurred 10 minutes
 9    of unpaid work time during each of the 181,158 workweeks, totaling $555,562.31 on the
10    first claim for unlawful rounding; 2) each of the 653 food service employees making an
11    average of $16.36 per hour incurred one missed meal period and one missed rest period
12    per week during each of the 91,788 workweeks, totaling $3,003,303.36 on the second and
13    third claims for meal and rest period violations; 3) each of the 1,372 employees were
14    subject to one wage statement violation during each of the 22,570 pay periods, totaling
15    $1,128,500.00 on the fourth claim for wage statement violations; and 4) each of the 825
16    terminated employees making an average of $17.52 per hour worked eight-hour shifts and
17    waited the maximum 30-days for termination pay, totaling $3,468,960.00 on the fifth claim
18    for waiting time penalties. Hyatt alleges that, using a “conservative benchmark of 25
19    percent of the total amount in controversy for Plaintiff’s claims, attorneys’ fees alone
20    would be upward of $2,039,081.42 in this case,” bringing the total amount in controversy
21    to $10,195,407.10. (Id. ¶ 76).
22          On December 16, 2020, Brumbach filed a Motion to Remand to State Court. (ECF
23    No. 7). Brumbach asserts that Hyatt fails to plausibly allege that the class has over 100
24    members and that the amount in controversy exceeds $5,000,000. On January 5, 2021,
25    Hyatt filed an Opposition to the Motion to Remand, including a Supplemental Declaration
26    of Daniel Strittmatter. (ECF No. 12). Hyatt asserts that it plausibly alleges that there are
27    more than 100 members in the class and demonstrates by a preponderance of the evidence
28

                                                   5
                                                                                20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.227 Page 6 of 19



 1    that the amount in controversy exceeds $5,000,000. On January 12, 2021, Brumbach filed
 2    a Reply. (ECF No. 13).
 3    II.    LEGAL STANDARD
 4           “Under 28 U.S.C. § 1441, a defendant may remove an action filed in state court to
 5    federal court if the federal court would have original subject matter jurisdiction over the
 6    action.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1243 (9th Cir. 2009).
 7    “CAFA gives federal courts jurisdiction over certain class actions, defined in § 1332(d)(1),
 8    if the class has more than 100 members, the parties are minimally diverse, and the amount
 9    in controversy exceeds $5 million.” Dart Cherokee Basin Operating Co. v. Owens, 574
10    U.S. 81, 84-85 (2014) (quoting 28 U.S.C. § 1332(d)(2), (5)(B)). “A defendant seeking
11    removal must file in the district court a notice of removal ‘containing a short and plain
12    statement of the grounds for removal . . . .’” Ibarra v. Manheim Invs., Inc., 775 F.3d 1193,
13    1197 (9th Cir. 2015) (quoting 28 U.S.C. § 1446(a)).
14           “A motion to remand is the proper procedure for challenging removal.” Moore-
15    Thomas, 553 F.3d at 1244 (citing 28 U.S.C. § 1447(c)). “[R]emand may be ordered either
16    for lack of subject matter jurisdiction or for ‘any defect’ in the removal procedure.” Aguon-
17    Schulte v. Guam Election Comm’n, 469 F.3d 1236, 1240 (9th Cir. 2006) (quoting 28 U.S.C.
18    § 1447(c)). The removing party “always has the burden of establishing that removal is
19    proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citations omitted).
20    However, “no antiremoval presumption attends cases invoking CAFA, which Congress
21    enacted to facilitate adjudication of certain class actions in federal court.” Dart Cherokee,
22    574 U.S. at 89. A removing defendant need only show “‘that the potential damages could
23    exceed the jurisdictional amount.’” Rea v. Michaels Stores Inc., 742 F.3d 1234, 1239 (9th
24    Cir. 2014) (per curiam) (quoting Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 397 (9th
25    Cir. 2010)).
26    III.   NUMBER OF CLASS MEMBERS
27           Brumbach contends that Hyatt fails to plausibly allege that the class has over 100
28    members. Brumbach contends that that Notice of Removal improperly includes all

                                                    6
                                                                                 20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.228 Page 7 of 19



 1    California Hyatt employees in the class rather than just employees at the Manchester
 2    Grand. Hyatt contends that it plausibly alleges that the class has over 100 members. Hyatt
 3    contends that it tailors the putative class to employees at the Manchester Grand, as defined
 4    in the Complaint.
 5          In the Complaint, Brumbach brings claims on behalf of several classes of “California
 6    citizens employed by Defendants as hourly-paid, non-exempt employees during the
 7    appropriate time period at Defendants’ Manchester Grand Hyatt San Diego only” who were
 8    subject to Defendants’ wage and hour violations. (Ex. A to Notice of Removal, ECF No.
 9    1-2 ¶ 25). Brumbach alleges that wage and hour violations “occurred, occur and will occur,
10    at least in part, within the time period from four (4) years preceding the filing of the original
11    Complaint herein, up to and through the time of trial . . . .” (Id. ¶ 3).
12          In the Notice of Removal, Hyatt alleges that “the number of putative class members
13    is greater than 100.” (ECF No. 1 ¶ 15). Hyatt alleges that “appropriate time period” or
14    “relevant time period” for determining the number of class members is “October 9, 2016
15    until the present”—four years preceding the filing of the Complaint on October 9, 2020.
16    (Ex. A to Notice of Removal, ECF No. 1-2 ¶ 25; ECF No. 1 ¶ 14). Daniel Strittmatter,
17    “Analyst – HRIT Reporting & Analytics for Defendant Hyatt . . .,” states in his Declaration
18    attached to the Notice of Removal that, “[b]ased on [his] review of company records,
19    during the relevant time period identified in the Complaint, [Hyatt] employed
20    approximately 1,372 total current and former non-exempt, hourly employees at the
21    Manchester Grand Hyatt San Diego hotel[.]” (Strittmatter Decl., ECF No. 1-4 ¶¶ 2, 6).
22          Hyatt’s allegation that there are more than 100 members of the class is supported by
23    Strittmatter’s Declaration and the allegations in the Complaint. The Court concludes that
24    Hyatt plausibly alleges that the class has more than 100 members under CAFA.
25    IV.   AMOUNT IN CONTROVERSY
26          “In determining the amount in controversy, courts first look to the complaint.”
27    Ibarra, 775 F.3d at 1197. “If the plaintiff’s complaint, filed in state court, demands
28    monetary relief of a stated sum, that sum, asserted in good faith, is ‘deemed to be the

                                                      7
                                                                                    20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.229 Page 8 of 19



 1    amount in controversy.’” Dart Cherokee, 574 U.S. at 84 (quoting 28 U.S.C. § 1446(c)(2)).
 2    “When the plaintiff’s complaint does not state the amount in controversy, the defendant’s
 3    notice of removal may do so.” Id. (citing 28 U.S.C. § 1446(c)(2)(A)).
 4          “If the plaintiff contests the defendant’s allegation, § 1446(c)(2)(B) instructs:
 5    ‘[R]emoval . . . is proper on the basis of an amount in controversy asserted’ by the
 6    defendant ‘if the district court finds, by a preponderance of the evidence, that the amount
 7    in controversy exceeds’ the jurisdictional threshold.” Id. at 88 (alterations in original)
 8    (quoting 28 U.S.C. § 1446(c)(2)(B)). “[W]hen a defendant’s assertion of the amount in
 9    controversy is challenged . . ., both sides submit proof and the court decides, by a
10    preponderance of the evidence, whether the amount in controversy requirement has been
11    satisfied.” Id. “The parties may submit evidence outside the complaint, including affidavits
12    or declarations, or other ‘summary-judgment-type evidence relevant to the amount in
13    controversy at the time of removal.’” Ibarra, 775 F.3d at 1197 (quoting Singer v. State
14    Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)). “Under this system, CAFA’s
15    requirements are to be tested by consideration of real evidence and the reality of what is at
16    stake in the litigation, using reasonable assumptions underlying the defendant’s theory of
17    damages exposure.” Id. at 1198. “[T]hose assumptions cannot be pulled from thin air but
18    need some reasonable ground underlying them.” Id. at 1199.
19          In this case, the amount in controversy is not facially apparent from the face of the
20    Complaint. Brumbach challenges Hyatt’s assertion that the amount in controversy exceeds
21    $5,000,000. Both parties had “the opportunity to place evidence on the record supporting
22    their respective positions as to the amount in controversy[.]” Harris v. KM Indus., Inc., 980
23    F.3d 694, 702 (9th Cir. 2020). Hyatt is the only party that submitted evidence, consisting
24    of the Declaration of Daniel Strittmatter attached to the Notice of Removal and
25    Strittmatter’s Supplemental Declaration attached to the Opposition to the Motion to
26    Remand.
27    ///
28    ///

                                                    8
                                                                                 20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.230 Page 9 of 19



 1          A. First Claim for Unlawful Rounding
 2          Brumbach contends that Hyatt uses an incorrect class period to calculate the amount
 3    in controversy on the unlawful rounding claim. Brumbach contends that Hyatt’s
 4    calculations “continue to the present even though the Complaint alleges the rounding
 5    practices ended on approximately June 1, 2019.” (ECF No. 7 at 17). Brumbach contends
 6    that Hyatt’s assumption that “[e]very single employee suffered 10 minutes of unpaid time
 7    a week due to rounding” is unreasonable because Hyatt has access to the documents
 8    necessary to calculate the actual difference between recorded time and rounded time. (Id.
 9    at 16). Brumbach contends that Hyatt improperly “relies solely on a single vague
10    declaration” from an IT technician to support its allegations. (Id. at 15).
11          Hyatt contends that the class period it used to calculate the amount in controversy is
12    reasonable because Brumbach does not allege an end date for the unlawful rounding. Hyatt
13    contends that its assumption that employees incurred ten minutes of uncompensated time
14    per week due to unlawful rounding is conservative and reasonable based on Brumbach’s
15    allegations that Defendants had a uniform company policy of rounding time. Hyatt
16    contends that it is not required to provide a precise calculation of unpaid time per week or
17    to prove Brumbach’s case in order to demonstrate by a preponderance of the evidence that
18    the amount in controversy requirement is met. Hyatt contends that “declarations from
19    company employees with personal knowledge about the relevant facts are consistently
20    considered relevant evidence for purposes of calculating the amount in controversy.” (ECF
21    No. 12 at 26).
22          In the Complaint, Brumbach brings the first claim for failure to pay all wages due to
23    illegal rounding on behalf of the Rounding Class, which consists of “[a]ll California
24    citizens employed by Defendants as hourly-paid, non-exempt employees during the
25    appropriate time period at Defendants’ Manchester Grand Hyatt San Diego only, to whom
26    Defendants applied a time rounding policy and practice as specifically described herein.”
27    (Ex. A to Notice of Removal, ECF No. 1-2 ¶ 25). Brumbach alleges that “Defendants, as a
28    matter of established company policy and procedure, consistently, until at least

                                                    9
                                                                                    20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.231 Page 10 of 19



 1     approximately June 1, 2019: [a]dministered a uniform company policy and practice” of
 2     “[r]ound[ing] the actual time worked and recorded by the members of the Rounding Class
 3     . . . so that during the course of their employment, the members of the Rounding Class were
 4     paid far less than they would have been paid had they been paid for actual recorded time .
 5     . . .” (Id. ¶ 40). Brumbach further alleges that wage and hour violations “occurred, occur
 6     and will occur, at least in part, within the time period from four (4) years preceding the
 7     filing of the original Complaint herein, up to and through the time of trial . . . .” (Id. ¶ 3).
 8     Brumbach and the Rounding Class seek recovery of the unpaid balance of straight-time
 9     compensation, recovery of the unpaid balance of overtime compensation, and liquidated
10     damages on the straight-time of uncompensated hours of work.
11           In the Notice of Removal, Hyatt alleges that the amount in controversy on the
12     rounding claim is $555,562.31. Hyatt alleges that the “relevant time period” for calculating
13     the amount in controversy on the rounding claim is “October 9, 2016 until the present”—
14     four years preceding the filing of the Complaint on October 9, 2020. (ECF No. 1 ¶ 14).
15     Daniel Strittmatter states in his Declaration attached to the Notice of Removal that in his
16     position as “Analyst – HRIT Reporting & Analytics for Defendant Hyatt,” he has “access
17     to Human Resources information and payroll records of current and former employees . . .
18     .” (Strittmatter Decl., ECF No. 1-4 ¶¶ 2, 3). Strittmatter states that he “reviewed relevant
19     portions” of “payroll records of current and former employees of [Hyatt]” and
20     “employment and compensation information for other current and former employees of
21     [Hyatt], which are kept in the ordinary course of business, under the direction and control
22     of [Hyatt]’s executives.” (Id. ¶ 3). Strittmatter states:
23           Based on my review of company records, during the relevant time period
             identified in the Complaint, [Hyatt] employed approximately 1,372 total
24
             current and former non-exempt, hourly employees at the Manchester Grand
25           Hyatt San Diego hotel, who worked a total of approximately 181,158
             workweeks. The average hourly rate of pay for these individuals is
26
             approximately $18.40 per hour during the proposed class period.
27
28

                                                      10
                                                                                    20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.232 Page 11 of 19



 1     (Id. ¶ 6). Hyatt assumes that each of the 1,372 employees is entitled to ten minutes of
 2     unpaid time for each of the 181,158 workweeks.
 3           The amount in controversy “reflects the maximum recovery the plaintiff could
 4     reasonably recover.” Arias v. Residence Inn by Marriott, 936 F.3d 920, 927 (9th Cir. 2019).
 5     Hyatt’s calculation of the class period on the unlawful rounding claim as October 9, 2016,
 6     to the present is consistent with Brumbach’s allegations that wage and hour violations
 7     occurred from four years preceding the filing of the Complaint through trial, and that
 8     unlawful rounding occurred “until at least approximately June 1, 2019[.]” (Ex. A to Notice
 9     of Removal, ECF No. 1-2 ¶ 40 (emphasis added)).
10           Hyatt has come forward with evidence, uncontroverted by Brumbach, of the number
11     of employees at the Manchester Grand, the employees’ average pay, and the number of
12     workweeks during the class period. Strittmatter’s Declaration is based on his review of
13     corporate documents that he has access to in his position as an analyst for Hyatt and is
14     appropriate evidence to support an amount in controversy calculation. See Ibarra, 775 F.3d
15     at 1197 (“The parties may submit evidence outside the complaint, including affidavits or
16     declarations, . . . [‘]relevant to the amount in controversy at the time of removal.’” (quoting
17     Singer, 116 F.3d at 377)). Because Brumbach has contested the reasonableness of Hyatt’s
18     assumption that each employee incurred ten minutes of uncompensated time per
19     workweek, Hyatt has “the burden of proving by a preponderance of the evidence that its
20     assumptions were reasonable.” Harris, 980 F.3d at 700-01. However, Hyatt “need not
21     make [Brumbach]’s case . . . or prove the amount in controversy beyond a legal certainty.”
22     Id. at 701; see Arias, 936 F.3d at 927 (a defendant is not required to “prove it actually
23     violated the law at the assumed rate”). Hyatt’s assumption that each employee incurred ten
24     minutes of uncompensated time per workweek is reasonable in light of Brumbach’s
25     allegations that Hyatt “consistently” and “uniform[ly]” failed to pay employees due to
26     illegal rounding. Ex. A to Notice of Removal, ECF No. 1-2 ¶ 40; see Arias, 936 F.3d at
27     927 (the assumption that plaintiffs incurred six minutes of unpaid overtime per day “[is]
28     plausible and may prove to be reasonable in light of the allegations in the complaint” that

                                                     11
                                                                                   20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.233 Page 12 of 19



 1     defendants “routinely” failed to pay overtime wages); Dobbs v. Wood Grp. PSN, Inc., 201
 2     F. Supp. 3d 1184, 1188-89 (E.D. Cal. 2016) (“[W]here a plaintiff’s complaint specifically
 3     alleges a ‘uniform’ practice, if a defendant in its amount-in-controversy calculus assumes
 4     a 100 percent violation rate and the plaintiff offers no competent evidence in rebuttal to a
 5     defendant’s showing, courts have found a defendant’s assumption to be reasonable.”). The
 6     Court concludes that Hyatt’s assertion that the amount in controversy on the unlawful
 7     rounding claim is $555,562.31 is supported by the evidence presented, the allegations in
 8     the Complaint, and reasonable assumptions.
 9           B. Second and Third Claims for Meal and Rest Period Violations
10           Brumbach contends that Hyatt fails to explain the criteria it used to establish the
11     number of members of the Meal and Rest Period Classes. Brumbach contends that Hyatt
12     “offers no proof that all alleged 653 class members worked sufficiently long shifts to
13     qualify them for meal and rest periods.” (ECF No. 7 at 20). Brumbach contends that Hyatt’s
14     assumptions regarding the Meal and Rest Period Classes are contradictory to the
15     allegations in the Complaint that class members worked sufficiently long shifts to entitle
16     them to a meal break “on one or more occasions” and worked sufficiently long shifts to
17     entitle them to a rest break “sometimes.” (Id.).
18           Hyatt contends that it is not required to provide evidence of employee shift length to
19     support its calculations. Hyatt asserts that out of the 653 employees it identified as members
20     of the Meal and Rest Period Classes, 335 worked five days per week, eight hours per day.
21     Hyatt contends that that it is reasonable to assume that each of these full-time employees
22     incurred one meal and one rest period violation per workweek. Hyatt further contends that
23     assuming one meal and one rest period violation per workweek for each class member is
24     reasonable based on the allegations that Defendants had a policy of failing to provide meal
25     and rest periods.
26           In the Complaint, Brumbach brings the second and third claims for meal and rest
27     period violations on behalf of the Meal and Rest Period Classes, which consist of
28           [a]ll California citizens employed by Defendants as hourly-paid, non-exempt

                                                     12
                                                                                   20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.234 Page 13 of 19



 1           employees who worked as bartenders, barbacks, waiters, cocktail servers,
             server assistants, food runners, bouncers, and any of Defendants’ job positions
 2
             with substantially similar titles and/or duties as these during the appropriate
 3           time period at Defendants’ Manchester Grand Hyatt San Diego
             restaurants/cocktail lounges (including but not limited to Top of the Hyatt,
 4
             GrandEats, Sally’s Fish House & Bar, Brew30 California Taps, The Landing,
 5           Seaview, and Pool Bar & Grill) only, who were subjected to Defendants’
             policies and practices regarding [rest or] meal periods . . . .
 6
 7     (Ex. A to Notice of Removal, ECF No. 1-3 ¶ 25). Brumbach alleges that, “[o]n one or more
 8     occasions, the members of the Meal Period Class worked over five (5) hours per shift and
 9     therefore were entitled to an interrupted meal period . . . .” (Id. ¶ 54). Brumbach alleges
10     that “[a]s a matter of Defendants’ established company policy, Defendants failed to always
11     comply with the meal period requirements . . . by failing to always provide the members
12     of the Meal Period Class with a . . . legally compliant meal period.” (Id. ¶ 58). Brumbach
13     alleges that “[t]he members of the Rest Period Class sometimes worked over four (4) hours
14     per shift. Further, the members of the Rest Period Class sometimes worked over six (6)
15     hours per shift[.]” (Id. ¶ 66). Brumbach alleges that “[a]s a matter of Defendants’
16     established company policy, Defendants failed to always authorize and permit all required
17     rest periods . . . .” (Id. ¶ 69). Brumbach and the Meal and Rest Period Classes seek “one
18     (1) hour of pay at the regular rate of compensation for each member of the Meal Period
19     Class for each workday that a meal or rest period was not provided” and “one (1) hour of
20     pay at the regular rate of compensation for each member of the Rest Period Class for each
21     workday that a meal or rest period was not provided[.]” (Id. at 33).
22           In the Notice of Removal, Hyatt alleges that the amount in controversy on the meal
23     and rest period claims is $3,003,303.36. Strittmatter states in his Declaration:
24           [O]f the 1,372 total current and former non-exempt, hourly employees,
             approximately 653 individuals worked [ ] “as bartenders, barbacks, waiters,
25
             cocktail servers, server assistants, food runners, bouncers, and any of
26           Defendants’ job[s] with substantially similar titles and/or duties,” as defined
             in Plaintiff’s proposed subclasses for the Meal Period Class and Rest Period
27
             Class, for a total of approximately 91,788 workweeks. The average hourly
28           rate of pay for these 653 individuals is approximately $16.36 per hour during

                                                    13
                                                                                  20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.235 Page 14 of 19



 1           the proposed class period.
 2
       (Strittmatter Decl., ECF No. 1-4 ¶ 7). Hyatt assumes that each of the 653 employees worked
 3
       shifts long enough to qualify them for at least one meal period and one rest period every
 4
       workweek, and each of the employees missed one meal period and rest period per
 5
       workweek.
 6
             In the Supplemental Declaration submitted with Hyatt’s Opposition to the Motion
 7
       to Remand, Strittmatter states:
 8
             Of the 653 employees, 335 are full-time employees. By definition of being a
 9
             “full-time” employee, these individuals work shifts that are typically five days
10           per week, eight hours per day, for a total of 40 hours per week. The 335 full-
             time employees worked a collective total of 49,853 workweeks during the
11
             class period proposed by Plaintiff, at an average rate of pay of $18.04 per
12           hour.
13
       (Strittmatter Supp. Decl., ECF No. 12-1 ¶ 7). In the Opposition to the Motion to Remand,
14
       Hyatt recalculates the amount in controversy on the meal and rest periods claims based on
15
       full-time employees as $1,798,696.24.
16
             The California Labor Code provides:
17
             An employer may not employ an employee for a work period of more than
18           five hours per day without providing the employee with a meal period of not
             less than 30 minutes, except that if the total work period per day of the
19
             employee is no more than six hours, the meal period may be waived by mutual
20           consent of both the employer and employee.
21
       Cal. Lab. Code § 512(a). IWC Wage Order 8 provides:
22
             Every employer shall authorize and permit all employees to take rest periods,
23           which insofar as practicable shall be in the middle of each work period. The
             authorized rest time shall be based on the total hours worked daily at the rate
24
             of ten (10) minutes net rest time per four (4) hours or major fraction thereof.
25           However, a rest period need not be authorized for employees whose total daily
             work time is less than three and one-half (3 ½) hours.
26
27     Cal. Code Regs. tit. 8, § 111080(12)(A).
28

                                                    14
                                                                                 20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.236 Page 15 of 19



 1           In Harris, the plaintiff brought a class action complaint alleging wage and hour
 2     violations, including meal and rest period violations. 980 F.3d 694. The plaintiff defined
 3     the meal and rest period classes to include California hourly, non-exempt employees who
 4     worked a shift in excess of five hours during the class period (meal period class) and/or
 5     worked a shift of at least 3.5 hours during the class period (rest period class). Id. at 697.
 6     The defendant removed the action to federal court. In calculating the amount in controversy
 7     on the meal and rest period claims, the defendant assumed that all of its California hourly,
 8     non-exempt employees were members of the meal and rest period classes and that each
 9     employee missed one meal break and two rest breaks per pay period. Id. at 698. The district
10     court granted the plaintiff’s motion to remand, finding that the defendant failed to present
11     evidence supporting its assumption that all hourly employees worked shifts long enough
12     to qualify as members of the meal and rest period classes. Id. at 699. The Court of Appeals
13     for the Ninth Circuit affirmed the district court’s decision. The Court of Appeals
14     determined that the defendant
15           relied on assumptions regarding the Meal Period and Rest Period subclasses
             that were unreasonable. As the district court found, [the defendant] has failed
16
             to provide any evidence to support its assumption that all 442 Hourly
17           Employee Class members were the same as the members of the Meal Period
             Sub-Class or the Rest Period Sub-Class or that they all worked shifts long
18
             enough to qualify for meal or rest periods.
19
       Id. at 701.
20
             In this case, Brumbach defines the Meal and Rest Period Classes to include certain
21
       food service employees who were subject to Defendants’ allegedly unlawful meal and rest
22
       period policies and practices. Hyatt has come forward with evidence, uncontroverted by
23
       Brumbach, that during the class period there were 653 employees in food service positions
24
       at the Manchester Grand. Hyatt has further come forward with evidence that 335 of those
25
       employees worked eight-hour shifts, five days per week on 49,853 workweeks—long
26
       enough to entitle them to at least one rest period and one meal break per day under the
27
       California Labor Code. See Cal. Lab. Code § 512(a); Cal. Code Regs. tit. 8, §
28

                                                    15
                                                                                  20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.237 Page 16 of 19



 1     111080(12)(A). Based on the allegations in the Complaint that Hyatt had a “policy” of
 2     failing to always provide legally required meal and rest breaks, Hyatt’s assumption that
 3     each of the 335 full-time food service employees missed one meal break and one rest break
 4     per week is reasonable. The Court concludes that Hyatt’s assertion that the amount in
 5     controversy on the meal and rest period claims is $1,798,696.24 is supported by the
 6     evidence presented, the allegations in the Complaint, and reasonable assumptions.
 7           C. Fifth Claim for Waiting Time Penalties
 8           Brumbach contends that he alleges that the unlawful rounding policy ended in June
 9     2019, so waiting time penalties “would be predicated solely on the meal and rest break
10     claims” because of the statute of limitations. (ECF No. 7 at 24). Brumbach contends that
11     Hyatt fails to provide evidence of the number of restaurant employees separated after June
12     2019. Hyatt contends that it is “not realistic” to “assum[e] that every single employee who
13     separated from his or her employment suffered unpaid wages . . . .” (Id.).
14           Hyatt contends that the allegations in the Complaint do not support an inference that
15     waiting time penalties are based solely on a failure to provide meal and rest periods
16     payments. Hyatt contends that it reasonable to assume that the entire class of terminated
17     employees is entitled to waiting time penalties based on the allegations in the Complaint.
18           In the Complaint, Brumbach brings the fifth claim for waiting time penalties on
19     behalf of the LC 203 Class, which consists of
20           [a]ll formerly-employed California citizens employed by Defendants as
             hourly-paid, non-exempt employees during the appropriate time period at
21
             Defendants’ Manchester Grand Hyatt San Diego only, who were subjected to
22           Defendants’ policies and practices regarding Labor Code § 203 and the
             payment of final wages as specifically described herein.
23
24     (Ex. A to Notice of Removal, ECF No. 1-3 ¶ 25). Brumbach alleges that “Defendants had
25     a consistent and uniform policy, practice and procedure of failing to pay the earned wages
26     of Defendants’ former employees[.]” (Id. ¶ 86). Brumbach alleges that “Defendants
27     willfully failed to pay the members of the LC 203 Class their entire wages due and owing
28     at the time of their termination or within seventy-two (72) hours of their resignation, and

                                                   16
                                                                                20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.238 Page 17 of 19



 1     failed to pay those sums for up to thirty (30) days thereafter.” (Id. ¶ 87). Brumbach and the
 2     LC 203 Class seek “recovery as authorized by Labor Code § 203[.]” (Id. at 33).
 3           In the Notice of Removal, Hyatt alleges that the amount in controversy on the
 4     waiting time penalties claim is $3,468,960.00. Hyatt calculates the time period on the
 5     waiting time penalties claim as October 9, 2017, to the present—three years preceding the
 6     filing of the Complaint on October 9, 2020. Strittmatter states in his Declaration:
 7           From October 9, 2017 to the present, there were a total of approximately 825
             non-exempt hourly employees at the Manchester Grand Hyatt San Diego
 8
             Hotel who were terminated from employment with Defendant. The average
 9           rate of pay for these individuals is approximately $17.52 per hour.
10
       (Strittmatter Decl., ECF No. 1-4 ¶ 8). Hyatt assumes that every terminated employee is
11
       entitled to the maximum thirty days of waiting time penalties.
12
             In Strittmatter’s Supplemental Declaration, he provides further specifics of the
13
       terminated employees’ average hourly pay:
14
             Of these 825 former hourly employees, 559 of those employees were full-time
15           and 266 were part-time. The average rate of pay for the full-time employees
             was $19.17 per hour, and the average rate of pay for the part-time employees
16
             was $14.07 per hour.
17
       (Strittmatter Supp. Decl., ECF No. 12-1 ¶ 8). Hyatt asserts in the Opposition to the Motion
18
       to Remand that the amount in controversy on the waiting time penalties claim based on the
19
       average pay separated by full-time and part-time employees is $3,020,961.60.
20
             An employer’s failure to timely pay wages owed to terminated employees results in
21
       a penalty of the employee’s wages for every day that it is late, up to a maximum of thirty
22
       days’ wages. See Cal. Lab. Code § 203(a). The statute of limitations for waiting time
23
       penalties is three years. See Cal. Code Civ. Proc. § 338(a).
24
             Hyatt’s calculation of the class period on the waiting time penalties claim as October
25
       9, 2017, to the present is consistent with Brumbach’s allegations that wage and hour
26
       violations occurred from four years preceding the filing of the Complaint through trial, and
27
       that unlawful rounding occurred “until at least approximately June 1, 2019[.]” Ex. A to
28

                                                    17
                                                                                  20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.239 Page 18 of 19



 1     Notice of Removal, ECF No. 1-2 ¶ 40 (emphasis added)); see Arias, 936 F.3d at 927 (the
 2     amount in controversy “reflects the maximum recovery the plaintiff could reasonably
 3     recover”). Hyatt’s assumption that every terminated employee is entitled to the maximum
 4     thirty-day waiting time penalties is reasonable in light of Brumbach’s allegations that
 5     “Defendants had a consistent and uniform policy, practice and procedure of failing to pay
 6     the earned wages of Defendants’ former employees” and “failed to pay the members of the
 7     LC 203 Class their entire wages due . . . for up to thirty (30) days [ ].” (Id. ¶¶ 86-87). The
 8     Court concludes that Hyatt’s assertion that the amount in controversy on the waiting time
 9     penalties claim is at least $3,020,961.60 is supported by the evidence presented, the
10     allegations in the Complaint, and reasonable assumptions.
11              Based on the Declarations provided by Hyatt and reasonable assumptions supported
12     by the Declarations and the allegations in the Complaint, the amount in controversy on the
13     first, second, third, and fifth claims exceeds $5,000,000. The Court concludes that Hyatt
14     demonstrates by a preponderance of the evidence that the amount in controversy exceeds
15     $5,000,000 under CAFA.1
16     V.       JURISDICTIONAL DISCOVERY
17              Brumbach requests that “if the Court contemplates denying this Motion to Remand
18     based on Defendant’s evidence, . . . the Court delay a decision pending completion of
19     limited discovery.” (ECF No. 7 at 26). Brumbach asserts:
20              Plaintiff does not have access to any of the information that is required to
                calculate the amount in controversy . . ., including the number of members of
21
                the pertinent classes, the frequency of violations, the length of class members’
22              work days and how many days per week and weeks per year they worked, or
                the number of wage statements that were inaccurate . . . . Plaintiff requests
23
                that opportunity to gather this evidence to rebut Defendant’s assertions
24              regarding the amount in controversy.
25
       (Id.).
26
27
28     1
           Brumbach does not challenge Hyatt’s allegation that the parties are minimally diverse.

                                                            18
                                                                                              20-cv-2231-WQH-KSC
     Case 3:20-cv-02231-WQH-KSC Document 17 Filed 03/11/21 PageID.240 Page 19 of 19



 1           A district court has discretion to permit or deny jurisdictional discovery. Boschetto
 2     v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008). “Discovery may be appropriately granted
 3     when pertinent facts bearing on the question of jurisdiction are controverted or where a
 4     more satisfactory showing of the facts is necessary.” Id. In this case, Brumbach has not
 5     shown that jurisdictional discovery would change the Court’s analysis. The Court has
 6     concluded that Hyatt has demonstrated by a preponderance of the evidence that the amount
 7     in controversy exceeds $5,000,000.00. The Court declines to exercise its discretion to
 8     permit jurisdictional discovery.
 9     VI.   CONCLUSION
10           IT IS HEREBY ORDERED that the Motion to Remand to State Court (ECF No. 7)
11     is denied.
12      Dated: March 11, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   19
                                                                                20-cv-2231-WQH-KSC
